Citation Nr: 9916994	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-07 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Propriety of severance of service connection for 
somatoform pain disorder, formerly post-traumatic stress 
disorder (PTSD).  

2.  Propriety of reduction from 10 percent to 0 percent for 
asthmatic bronchitis.  

3.  Entitlement to an increased (compensable) evaluation for 
patellofemoral pain syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 1978 
and from June 1981 to September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In an August 1994 rating decision, service connection was 
granted for chondromalacia of each knee on a separate basis.  
The right knee was assigned a noncompensable rating, and the 
left knee was assigned a 10 percent rating.  Upon March 1996, 
the RO proposed to reduce the 10 percent rating in effect for 
the left knee to 0 percent.  The 0 percent rating in effect 
for the right knee was continued.  It was also proposed to 
change the diagnosis to patellofemoral pain syndrome.  These 
determinations were proposed in a July 1996 rating decision.  
In a January 1998 rating decision, the noncompensable rating 
in effect for right knee patellofemoral pain syndrome was 
continued.  In the representative's November 1998 informal 
hearing presentation, argument as to the propriety of the 
reduction from 10 percent to 0 percent for the service-
connected left knee disorder was raised.  This issue has not 
been properly developed or certified for appellate 
consideration.  This matter is referred to the RO for such 
further action as is deemed appropriate.  




REMAND

Factual Background

The veteran's military occupational specialty during both 
periods of service was as an aircraft fuel systems 
technician.  

Service medical records are negative for psychiatric 
treatment or complaints.  Upon April 1994 psychiatric 
examination, however, he stated that he recently sought 
psychiatric treatment at the VA facility for problems that he 
associated with his experiences in the Persian Gulf.  He said 
that upon entering the military the first time, he served in 
Korea two times and experienced a few minor conflicts but 
nothing "life-threatening."  In the Persian Gulf, he served 
in Bahrain as an aircraft maintenance person.  He was there 
for 5 1/2 months and remembered a few traumatic events.  He 
said that the first scud hit was close to where his tents was 
and that this frightened him.  He also recalled that his boss 
made him lift fuel tanks against his objections.  He told 
this supervisor that he had a bad back, but he was made to 
lift these tanks anyway.  He said that he dreamed about the 
Persian Gulf about 1 to 2 times per month.  Sometimes these 
dreams were disturbing, but often they involved good 
memories.  He said that he did not think about his time there 
very much and did not have flashbacks.  He felt isolated and 
detached from others.  He felt guilty that he scared the 
other soldiers when he had an allergic reaction to 
medication, and he still felt angry about his boss making him 
left objects against his wishes.  He denied any restricted 
range of affect.  He had a sense of a foreshortened future.  
He felt irritable with difficulty concentrating, 
hypervigilance, and exaggerated startle response.  He had 
difficulty sleeping about three times per week.  He was 
studying mechanics in college and "doing well."  

Examination found that he was well groomed and cooperative, 
polite, and related in a warm and friendly manner.  His 
speech was spontaneous, and his eye contact was good.  He 
walked with a cane.  His mood appeared euthymic with normal 
range and intensity of affect.  He seemed slightly anxious.  
He was alert and oriented to person, place, and time.  He 
remembered 3 objects immediately but could remember only 2 of 
3 objects at 5 minutes, showing some impairment in recent 
memory.  There were no auditory or visual hallucinations.  
There was no suicidal or homicidal ideation.  His judgment 
and insight were good.  The diagnosis was PTSD.  

In an August 1994 rating decision, the RO awarded service 
connection for PTSD.  

Upon additional VA psychiatric evaluation in November 1995, 
the veteran stated that he saw a psychiatrist on an 
occasional basis.  He reported difficulty sleeping because of 
back pain, and he also stated that he often lied in bed 
feeling afraid that something would happen.  He felt like 
this was the same kind of feeling that he had when he was in 
the Persian Gulf war.  He related that there was an attack 
when he was there that he was involved in.  From his 
description, it did not appear to the examiner that it 
qualified as an out of the ordinary traumatic event.  He was 
depressed at times, and felt like it was mostly because of 
his injuries and complaints of pain.  Depression lasted for a 
few hours up to a whole day.  He also complained of being 
nervous and frustrated, and was frustrated because of 
limitations in his ability to do things.  His appetite 
varied, although most of the time, he ate fine.  There had 
been no weight loss, and his energy level was "okay."  

Examination showed that he spoke in an animated fashion.  He 
made good eye contact and was quite talkative.  His manner of 
dress and grooming was good.  His judgment was good, and his 
insight was fair.  His intelligence appeared to be average.  
His thoughts were logical, coherent, and goal directed.  Most 
of his thoughts concerned his somatic complaints, which he 
spoke about in length.  He had no looseness of associations, 
and he was not paranoid.  There was no formal thought 
disorder.  There were no auditory or visual hallucinations.  
He had no suicidal or homicidal ideation.  In his discussion, 
the examiner stated if the patient's somatic complaints were 
inconsistent or in marked excess of the physiological 
injuries, the diagnosis would be somatoform pain disorder.  

Upon additional VA psychological testing in January 1996, it 
was noted that the veteran had multiple somatic complaints, 
depression, alienation, family discord, eccentricities, and 
chronic adjustment difficulties.  To expand on these 
indications, the physician reexamined Minnesota Multiphasic 
Personality Inventory (MMPI) data, which suggested that the 
veteran's physical complaints were in excess of his injuries.  
While his injuries could be substantial and significant, it 
was thought that there was an emotional component.  The 
examiner's diagnostic impression was of pain disorder 
associated with both psychological factors and a general 
medical condition, chronic; and dependent personality 
disorder.  

In an addendum to the November 1995 evaluation report, the 
examiner who conducted the November 1995 evaluation, noted 
that after reviewing the January 1996 personality testing 
report, the diagnoses were somatoform pain disorder and 
dependent personality disorder.  

In a March 1996 rating decision, the RO proposed to change 
the diagnosis from PTSD to somatoform pain disorder because 
of clarification and reclassification of the symptoms of the 
mental disorder.  The 10 percent rating was continued and 
confirmed upon rating determination in July 1996 based on VA 
outpatient treatment records dated from January through May 
1996 which reflected treatment for disabilities other than a 
psychiatric disorder.  

At a May 1997 personal hearing, the veteran testified that 
since his return from the gulf, he had noticed changes in 
himself such as irritability and inability to concentrate and 
stay focused.  Hearing [Hrg.] Transcript [Tr.] at 9.  He 
reported sleep disturbance [tr. at 3], and his wife testified 
that he was "moody" and that he never had trouble sleeping 
until after coming from the war.  Tr. at 11.  He did not 
socialize with others, including his own family.  Tr. at 12.  

In an August 1997 rating decision, the RO determined that the 
rating decisions of August 1994, March 1996, and July 1996 
contained clear and unmistakable errors in establishing 
service connection for PTSD and later for somatoform pain 
syndrome.  It was noted that the evidence did not support 
maintaining service connection for these disorders.  
Specifically, it was noted that he was not engaged in combat, 
nor was it shown that he was involved in an incident which 
would qualify as a stressor.  There was no evidence of 
somatoform pain disorder until over two years after 
separation from service and was too remote in time to be 
related to service.  It was recommended that service 
connection for PTSD and somatoform pain disorder be severed.  
The veteran was notified of the proposed action.  

In January 1998, the RO severed service connection for these 
psychiatric disorder.  

Analysis

As to the issue of propriety of severance of service 
connection for somatoform pain disorder, formerly PTSD, the 
Board concludes that additional development is necessary.  
The applicable laws and regulations as to this issue include 
that service connection will be severed only where evidence 
establishes that the original grant of service connection was 
clearly and unmistakably erroneous, the burden of proof being 
upon the Government.  38 C.F.R. § 3.105(d); see 38 C.F.R. 
§ 3.957 (1998) (discussing proof required when service 
connection has been in effect for 10 or more years).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusions, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Clear and unmistakable error in a prior adjudication 
exists when (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provision extant at the time were 
incorrectly applied;" (2) the error is undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) it is 
determined that the error was based on the record and the law 
that existed at the time of the prior decision.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  38 C.F.R. 
§ 3.105(d) (1998).  This certification must be accompanied by 
a summary of the facts, findings, and reasons supporting the 
conclusion.  Id.  

Severance of service connection may be accomplished only 
after proper notification to the veteran with an opportunity 
to respond with additional evidence or argument.  38 C.F.R. 
§ 3.105(d) (1998).  If a previous decision is reversed for 
clear and unmistakable error, the corrected decision is 
effective as if made on the date of the reversed decision.  
38 C.F.R. § 3.105(a) (1998).  

It is the Board's conclusion that the record as it now stands 
is incomplete as to this issue.  Specifically, while it is 
clear that there has been a change of diagnosis from PTSD to 
somatoform pain disorder, 38 C.F.R. § 3.105(d) requires, as 
noted above, not only a change of diagnosis, but also a 
"certification" by the examining physician or physicians or 
other proper medical authority that in light of all the 
accumulated evidence, the diagnosis upon which service 
connection was predicated was clearly erroneous.  This 
certification must be accompanied by a summary of facts, 
findings and reasons supporting the conclusion.  The current 
medical evidence of record does not meet these requirements.  
Moreover, the record is ambiguous as to whether the 
somatoform pain disorder is causally related to service or to 
service-connected disabilities.  For these reasons, the Board 
finds that a further examination and review of the record is 
required.  

Unfortunately it is also necessary to remand the additional 
issues on appeal for evidentiary development.  As to the 
issue of propriety of the reduction of a 10 percent rating 
for asthma to a noncompensable rating, the Board notes that 
while VA pulmonary function testing (PFT) in November 1995 
was essentially negative, the veteran reported in an August 
1997 statement that he had suffered from several minor asthma 
attacks and at least one major attack.  He indicated that he 
had been hospitalized in "October" for bronchodilator 
therapy.  He stated that he experienced high pitched 
expiratory wheezing and dyspnea.  He labored for breath and 
was on inhalers for his condition.  The claims file includes 
evidence of prescriptions for his asthma condition dated in 
October 1996 and April 1997.  Records showing treatment for 
the veteran's asthma dated subsequent to the November 1995 
PFT testing are not included in the claims file.  As these 
records are relevant to the veteran's claim for propriety of 
reduction from a 10 percent rating to a noncompensable rating 
and necessary for a full and fair adjudication of his claim, 
an attempt should be made to obtain these records.  Robinette 
v. Brown, 8 Vet. App. 69 (1995). 

Additional development is also necessary for the issue of an 
increased evaluation for a right knee disorder.  Upon VA 
orthopedic evaluation in November 1995, examination of the 
knee revealed a full range of motion.  The ligaments were 
strong and intact, and there was no evidence of ligamentous 
instability or laxity.  McMurray test was negative 
bilaterally, and the pivot shift test was negative 
bilaterally.  There was no specific tenderness around the 
patella or along the joint lines.  There was no effusion.  
Tests for chondromalacia were notable by the absence of 
positive findings.  There was no significant grating upon 
compression of the patella, against the underlying femoral 
condyle, and the patellofemoral jerk test was negative 
bilaterally.  He did have a mildly abnormal tacking error on 
the left, but the right appeared quite normal.  The diagnosis 
was patellofemoral pain syndrome.  It was noted, however, 
that X-ray would be obtained.  The Board's review of the 
claims file includes the result only of a left knee X-ray.  

In an August 1997 statement, the veteran argued that this 
examination was inadequate in the no X-ray of the right knee 
was taken.  While the Board's review of the clinical 
evaluation reflects that it was adequate in terms of clinical 
findings and reflected the appellant's subjective complaints 
of pain, the veteran is correct in pointing out that no X-ray 
of the right knee is available for review.  In order to make 
a full and fair adjudication of this claim for an increased 
rating, it is the Board's determination that additional 
testing is warranted.  



Accordingly, while the Board sincerely regrets the delay, in 
order to obtain additional medical information, these claims 
are REMANDED for the following:  

1.  Ask the veteran to identify the names 
and complete addresses of any medical 
providers who have treated him for his 
service-connected asthma or right knee 
since 1995.  After securing any necessary 
release, request records of any treatment 
identified by the veteran.  Associate all 
records, private and VA, with the claims 
file.  If private treatment is reported 
and those records are not obtained, 
provide the veteran and his 
representative with information 
concerning the negative results, and 
afford them an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1998).  

2.  Schedule the veteran for a complete 
and thorough VA psychiatric examination 
to be conducted by an appropriately 
qualified physician to ascertain the 
correct diagnostic classification of any 
current psychiatric disability and to 
provide an opinion as to whether such 
disabilities or disabilities are causally 
related to service or to service-
connected disabilities.  The claims 
folder and copy of this remand must be 
made available to the examiner.  
Following examination and review of the 
record, the examiner should formulate 
responses to the following:  

	(a) What is the correct diagnostic 
classification of all current psychiatric 
disabilities?  

	(b) If a diagnosis of PTSD is not 
warranted, the examiner should determine 
whether the diagnosis of PTSD upon which 
the grant of service connection was based 
was clearly erroneous and provide a 
rationale for that conclusions.  

	(c) As to any current psychiatric 
diagnosis that is warranted, the examiner 
should provide an opinion as to the 
degree of medical probability, expressed 
in percentage terms if feasible, that the 
disability is or is not causally related 
to service or the service-connected 
disabilities.  The examining physician is 
requested to provide a rationale for his 
conclusions.  If the physician can not 
respond to these questions without resort 
to speculation, he/she should so 
indicate.  

3.  Schedule the veteran for a complete 
and thorough VA orthopedic examination 
for his right knee.  The claims folder 
and a copy of this remand must be made 
available to and thoroughly reviewed by 
the examiner prior to the examination.  
It is required that the examiner indicate 
in the examination report that the claims 
file was reviewed.  

The examiner should perform all special 
tests or studies deemed necessary to 
determine the severity of the veteran's 
service-connected right knee 
patellofemoral pain syndrome.  The 
examination must include an X-ray report, 
and a discussion of pain on motion and 
functional loss.  The examiner should 
provide complete and detailed discussion 
with respect to any weakness, 
instability, fatigability, 
incoordination, restricted effect, if 
any, of pain on the function and movement 
of his right knee.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); and 38 C.F.R. 
§§ 4.40 and 4.45 (1998).  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports and adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998).  

5.  The RO should readjudicate the issues 
on appeal.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
any claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

No action is required by the appellant until he receives 
further notice.  The purpose of this remand is to comply with 
the governing adjudicative procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

